     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 1 of 12 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     REGINA SANCHEZ, individually and )              Case No.
11   on behalf of all others similarly situated, )
12                                               )   CLASS ACTION
     Plaintiff,                                  )
13
                                                 )   COMPLAINT FOR VIOLATIONS
14          vs.                                  )   OF:
15
                                                 )      1. NEGLIGENT VIOLATIONS
     MERCANTILE ADJUSTMENT                       )         OF THE TELEPHONE
16   BUREAU LLC, and DOES 1 through )                      CONSUMER PROTECTION
17   10, inclusive, and each of them,            )         ACT [47 U.S.C. §227, et seq]
                                                 )      2. KNOWING/WILLFUL
18   Defendants.                                 )         VIOLATIONS OF THE
19                                               )         TELEPHONE CONSUMER
                                                 )         PROTECTION ACT [47
20
                                                 )         U.S.C. §227, et seq.]
21                                               )      3. FAIR DEBT COLLECTION
22                                               )         PRACTICES ACT, 15
                                                 )         U.S.C. §1692, et seq.]
23                                               )      4. ROSENTHAL FAIR DEBT
24                                               )         COLLECTION PRACTICES
                                                 )         ACT [CAL. CIV. CODE
25
                                                 )         §1788, et seq.]
26                                               )
27
                                                     DEMAND FOR JURY TRIAL

28



                                    CLASS ACTION COMPLAINT
                                               -1-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 2 of 12 Page ID #:2




 1         Plaintiff REGINA SANCHEZ (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following against Defendant MERCANTILE
 3   ADJUSTMENT BUREAU LLC (“Defendant”) upon information and belief based
 4   upon personal knowledge:
 5                                  INTRODUCTION
 6         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 7   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 8         2.     Plaintiff, individually, and on behalf of all others similarly situated,
 9
     brings this Complaint for damages, injunctive relief, and any other available legal
10
     or equitable remedies, resulting from the illegal actions of Defendant in
11
     negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
12
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
13
     personal knowledge as to herself and her own acts and experiences, and, as to all
14
     other matters, upon information and belief, including investigation conducted by
15
     his attorneys.
16
            3.    In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
17
     for damages as an individual consumer for Defendant’s violations of the federal
18
     Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter
19
     “FDCPA”), and the Rosenthal Fair Debt Collection Practices Act, Cal Civ. Code
20
     §1788, et seq. (hereinafter “RFDCPA”) which prohibit debt collectors from
21
     engaging in abusive, deceptive, and unfair practices.
22
23                           JURISDICTION AND VENUE

24         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
25   a resident of California, seeks relief on behalf of a Class, which will result in at
26   least one class member belonging to a different state than that of Defendant, a New
27   York limited liability company that does business in the state of California.
28   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 3 of 12 Page ID #:3




 1   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
 2   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
 3   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
 4   (“CAFA”) are present, and this Court has jurisdiction.
 5         5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 over
 6   Plaintiff’s claims arising under the FDCPA, 15 U.S.C. § 1692, et seq. Ancillary to
 7   this claim, this Court has jurisdiction pursuant to 28 U.S.C. § 1367(a) over
 8   Plaintiff’s claims arising under the RFDCPA, Cal. Civ. Code § 1788, et seq.
 9
           6.     Venue is proper in the United States District Court for the Central
10
     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
11
     business within the State of California and Plaintiff resides within this District.
12
13
                                          PARTIES

14         7.     Plaintiff, REGINA SANCHEZ (“PLAINTIFF”), is a natural person
15   residing in San Bernardino County in the state of California, and is a “person” as
16   defined by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a “consumer” as defined
17   by the FDCPA, 15 U.S.C. §1692a(3) and a “debtor” as defined by the RFDCPA,
18   Cal. Civ. Code § 1788.2(h).
19         8.     At all relevant times herein, DEFENDANT, MERCANTILE
20   ADJUSTMENT BUREAU LLC (“DEFENDANT”), is debt collection company,
21   and is a “person” as defined by 47 U.S.C. § 153(39). Furthermore, Defendant, at
22   all relevant times herein, was a company engaged, by use of the mails and
23
     telephone, in the business of collecting a debt from PLAINTIFF which qualifies
24
     as a “debt,” as defined by 15 U.S.C. §1692a(5). DEFENDANT regularly attempts
25
     to collect debts alleged to be due another, and therefore is a “debt collector” as
26
     defined by the FDCPA, 15 U.S.C. §1692a(6) and the RFDCPA, Cal. Civ. Code §
27
     1788.2(c).
28



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 4 of 12 Page ID #:4




 1         9.      The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5
     names. Each of the Defendants designated herein as a DOE is legally responsible
 6
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 7
     the Complaint to reflect the true names and capacities of the DOE Defendants
 8
     when such identities become known.
 9        10. Plaintiff is informed and believes that at all relevant times, each and
10
     every Defendant was acting as an agent and/or employee of each of the other
11
     Defendants and was acting within the course and scope of said agency and/or
12
     employment with the full knowledge and consent of each of the other Defendants.
13
     Plaintiff is informed and believes that each of the acts and/or omissions
14
     complained of herein was made known to, and ratified by, each of the other
15
     Defendants.
16
                           FACTUAL ALLEGATIONS – TCPA
17
18
           11.     Beginning in or around May of 2020, Defendant contacted Plaintiff

19   on her cellular telephone number ending in -7591, in an effort to collect an alleged

20   debt alleged to be owed from Plaintiff.
21         12.     Defendant called Plaintiff from telephone numbers confirmed to
22   belong to Defendant, including without limitation (877) 770-6325.
23         13.     In its efforts to collect the alleged debt owed from Plaintiff, Defendant
24   used an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1)
25   to place its daily calls to Plaintiff seeking to collect an alleged debt owed.
26         14.     Defendant’s calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28
           15.     Defendant’s calls were placed to a telephone number assigned to a


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 5 of 12 Page ID #:5




 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         16.      During all relevant times, Defendant did not possess Plaintiff’s “prior
 4   express consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 6   227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all consent to be
 7   contacted using an automated telephone dialing system, to the extent any ever
 8   existed.
 9
                  FACTUAL ALLEGATIONS – FDCPA AND RFDCPA
10
           17.      In addition to the facts pled above, at various times prior to the filing
11
     of the instant complaint, including within one year preceding the filing of this
12
13
     complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an

14   alleged outstanding debt.

15         18.      During or about May through August of 2020, Plaintiff began
16   receiving numerous calls from Defendant.
17         19.      Each of these calls were made to Plaintiff in connection with
18   collection on an alleged debt.
19         20.      On multiple occasions, Plaintiff told Defendant to stop calling her,
20   but Defendant continued to call.
21         21.      DEFENDANT’S conduct violated the FDCPA and RFDCPA in
22   multiple ways, including but not limited to:
23
                 a) Causing a telephone to ring repeatedly or continuously to annoy
24
                    Plaintiff (Cal. Civ. Code § 1788.11(d));
25
26               b) Communicating, by telephone or in person, with Plaintiff with such
                    frequency as to be unreasonable and to constitute an harassment to
27                  Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
28



                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 6 of 12 Page ID #:6




 1               c) Causing Plaintiff’s telephone to ring repeatedly or continuously with
                    intent to harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));
 2
 3               d) Communicating with Plaintiff at times or places which were known
                    or should have been known to be inconvenient for Plaintiff (15 U.S.C.
 4
                    § 1692c(a)(1)); and
 5
 6
                 e) Engaging in conduct the natural consequence of which is to harass,
                    oppress, or abuse Plaintiff (15 U.S.C. § 1692d).
 7
 8         22.      As a result of the above violations of the FDCPA and RFDCPA,
 9   Plaintiff suffered and continues to suffer injury to PLAINTIFF’S feelings, personal
10   humiliation, embarrassment, mental anguish and emotional distress, and
11   DEFENDANT is liable to PLAINTIFF for PLAINTIFF’S actual damages,
12   statutory damages, and costs and attorney’s fees.
13                           CLASS ACTION ALLEGATIONS
14         23.      Plaintiff brings this action individually and on behalf of all others
15
     similarly situated, as a member of the proposed class (hereafter “The Class”)
16
     defined as follows:
17
                    All persons within the United States who received any
18                  telephone calls from Defendant to said person’s cellular
19                  telephone made through the use of any automatic
                    telephone dialing system or an artificial or prerecorded
20                  voice and such person had not previously consented to
21                  receiving such calls, or had revoked any existing consent,
                    within the four years prior to the filing of this Complaint
22
                    through the date of class certification.
23
24         24.      Plaintiff represents, and is a member of, The Class, consisting of all
25   persons within the United States who received any telephone calls from Defendant
26   to said person’s cellular telephone made through the use of any automatic telephone
27   dialing system or an artificial or prerecorded voice and such person had not
28   previously consented to receiving such calls, or had revoked any existing consent,


                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 7 of 12 Page ID #:7




 1   within the four years prior to the filing of this Complaint.
 2         25.    Defendant, its employees and agents are excluded from The Class.
 3   Plaintiff does not know the number of members in The Class, but believes the Class
 4   members number in the thousands, if not more. Thus, this matter should be
 5   certified as a Class Action to assist in the expeditious litigation of the matter.
 6         26.    The Class is so numerous that the individual joinder of all of its
 7   members is impractical. While the exact number and identities of The Class
 8   members are unknown to Plaintiff at this time and can only be ascertained through
 9   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
10   The Class includes thousands of members.            Plaintiff alleges that The Class
11   members may be ascertained by the records maintained by Defendant.
12         27.    Plaintiff and members of The Class were harmed by the acts of
13   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
14   and Class members via their cellular telephones thereby causing Plaintiff and Class
15   members to incur certain charges or reduced telephone time for which Plaintiff and
16   Class members had previously paid by having to retrieve or administer messages
17   left by Defendant during those illegal calls, and invading the privacy of said
18   Plaintiff and Class members.
19         28.    Common questions of fact and law exist as to all members of The
20   Class which predominate over any questions affecting only individual members of
21   The Class. These common legal and factual questions, which do not vary between
22   Class members, and which may be determined without reference to the individual
23   circumstances of any Class members, include, but are not limited to, the following:
24                a.     Whether, within the four years prior to the filing of this
25                       Complaint, Defendant made any collection call (other than a
26                       call made for emergency purposes or made with the prior
27                       express consent of the called party) to a Class member using
28                       any automatic telephone dialing system or any artificial or


                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 8 of 12 Page ID #:8




 1                       prerecorded voice to any telephone number assigned to a
 2                       cellular telephone service;
 3                b.     Whether Plaintiff and the Class members were damaged
 4                       thereby, and the extent of damages for such violation; and
 5                c.     Whether Defendant should be enjoined from engaging in such
 6                       conduct in the future.
 7         29.    As a person that received numerous collection calls from Defendant
 8   using an automatic telephone dialing system or an artificial or prerecorded voice,
 9   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
10   typical of The Class.
11         30.    Plaintiff will fairly and adequately protect the interests of the members
12   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
13   class actions.
14         31.    A class action is superior to other available methods of fair and
15   efficient adjudication of this controversy, since individual litigation of the claims
16   of all Class members is impracticable. Even if every Class member could afford
17   individual litigation, the court system could not. It would be unduly burdensome
18   to the courts in which individual litigation of numerous issues would proceed.
19   Individualized litigation would also present the potential for varying, inconsistent,
20   or contradictory judgments and would magnify the delay and expense to all parties
21   and to the court system resulting from multiple trials of the same complex factual
22   issues. By contrast, the conduct of this action as a class action presents fewer
23   management difficulties, conserves the resources of the parties and of the court
24   system, and protects the rights of each Class member.
25         32.    The prosecution of separate actions by individual Class members
26   would create a risk of adjudications with respect to them that would, as a practical
27   matter, be dispositive of the interests of the other Class members not parties to such
28   adjudications or that would substantially impair or impede the ability of such non-


                                   CLASS ACTION COMPLAINT
                                              -8-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 9 of 12 Page ID #:9




 1   party Class members to protect their interests.
 2         33.    Defendant has acted or refused to act in respects generally applicable
 3   to The Class, thereby making appropriate final and injunctive relief with regard to
 4   the members of The Class as a whole.
 5                             FIRST CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                 47 U.S.C. §227, et seq.
 8                    By Plaintiff and The Class Against Defendant
 9         34.    Plaintiff repeats and incorporates by reference into this cause of
10   action the allegations set forth above at Paragraphs 1-33.
11         35.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple negligent violations of the TCPA, including but not limited to each
13   and every one of the above cited provisions of 47 U.S.C. § 227, et seq.
14         36.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
15   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
16   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
17         37.    Plaintiff and the Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                           SECOND CAUSE OF ACTION
20    Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                           Act
22                                 47 U.S.C. §227, et seq.
23                    By Plaintiff and The Class Against Defendant
24         38.    Plaintiff repeats and incorporates by reference into this cause of
25   action the allegations set forth above at Paragraphs 1-33.
26         39.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple knowing and/or willful violations of the TCPA, including but not
28   limited to each and every one of the above cited provisions of 47 U.S.C. § 227, et


                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 10 of 12 Page ID #:10




 1    seq.
 2           40.   As a result of Defendant’s knowing and/or willful violations of 47
 3    U.S.C. § 227, et seq., Plaintiff and the Class members are entitled an award of
 4    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 5    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6          41. Plaintiff and the Class members are also entitled to and seek
 7    injunctive relief prohibiting such conduct in the future.
 8                              THIRD CAUSE OF ACTION
 9             Violations of the Federal Fair Debt Collection Practices Act
10                                 15 U.S.C. § 1692, et seq.
11                     By Plaintiff, Individually, Against Defendant
12           42.   Plaintiff repeats and reincorporates by reference into this cause of
13    action allegations set forth above at paragraphs 1-22.
14
             43.   To the extent that Defendant’s actions, counted above, violated the
15
      FDCPA, those actions were done knowingly and willfully.
16
                              FOURTH CAUSE OF ACTION
17
              Violations of the Rosenthal Fair Debt Collection Practices Act
18
                                Cal. Civ. Code § 1788, et seq.
19
                       By Plaintiff, Individually, Against Defendant
20
             44.   Plaintiff repeats and reincorporates by reference into this cause of
21
22
      action allegations set forth above at paragraphs 1-22.

23           45.   To the extent that Defendant’s actions, counted above, violated the

24    RFDCPA, those actions were done knowingly and willfully.
25    ///
26    ///
27    ///
28    ///


                                   CLASS ACTION COMPLAINT
                                             -10-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 11 of 12 Page ID #:11




 1                               PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                            FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. § 227, et seq.
 6               As a result of Defendant’s negligent violations of 47 U.S.C. §
 7                227(b)(1), Plaintiff and the Class members are entitled to and request
 8                $500 in statutory damages, for each and every violation, pursuant to
 9                47 U.S.C. § 227(b)(3)(B).
10               Any and all other relief that the Court deems just and proper.
11                           SECOND CAUSE OF ACTION
12     Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                             Act
14                                47 U.S.C. § 227, et seq.
15               As a result of Defendant’s willful and/or knowing violations of 47
16                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
17                and request treble damages, as provided by statute, up to $1,500, for
18                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
19                47 U.S.C. § 227(b)(3)(C).
20
                 Any and all other relief that the Court deems just and proper.
21
                               THIRD CAUSE OF ACTION
22
              Violations of the Federal Fair Debt Collection Practices Act
23
                                 15 U.S.C. § 1692 et seq.
24
            WHEREFORE, Plaintiff respectfully prays that judgment be entered against
25
      Defendant for the following:
26
27
                  A.    Actual damages;

28



                                     CLASS ACTION COMPLAINT
                                               -11-
     Case 5:21-cv-00004-JWH-KK Document 1 Filed 01/04/21 Page 12 of 12 Page ID #:12




 1                 B.     Statutory damages of $1,000, pursuant to 15 U.S.C. §
 2                        1692k(a)(2)(A);
 3                 C.     Costs and reasonable attorney’s fees,
 4                 D.     For such other and further relief as may be just and proper.
 5
                                 FOURTH CAUSE OF ACTION
 6
              Violations of the Rosenthal Fair Debt Collection Practices Act
 7
                                Cal. Civ. Code § 1788, et seq.
 8
            WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 9
10    Defendant for the following:
11
                   A.     Actual damages;
12
                   B.     Statutory damages for willful and negligent violations;
13
                   C.     Costs and reasonable attorney’s fees,
14
                   D.     For such other and further relief as may be just and proper.
15
16                                     TRIAL BY JURY
17          46.    Pursuant to the seventh amendment to the Constitution of the United
18    States of America, Plaintiff is entitled to, and demands, a trial by jury.
19
20
                   Respectfully submitted this 4th Day of January, 2021.

21
                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
22
23
                                 By:    /s/ Todd M. Friedman
24                                      Todd M. Friedman
25                                      Law Offices of Todd M. Friedman, P.C.
                                        Attorney for Plaintiff
26
27
28



                                     CLASS ACTION COMPLAINT
                                               -12-
